DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, CN 204933080U (“Sun”)1 in view of Garfield et al., US 2008/0286163 (“Garfield”) and in further view of Jung et al., US 2016/0032942 (“Jung”).  Claims 5–9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Garfield in view of Jung in further view of Kim and in further view of Donovan, US 2015/0345816 (“Donovan”).  
Regarding claim 1, Sun teaches the limitations of the claim:
“An air cleaner (air purifier, fig. 1, p. 4), comprising:
an air cleaning module (the base of the air cleaner, seen in fig. 1) including a first fan (fan, fig. 2, pt. 5, p. 4); and
a circulator movably provided at an upper side of the air cleaning module (outlet fan assembly, fig. 2, pt. 8, p. 4), the circulator including:
a fan housing (the housing of outlet fan assembly, fig. 2, pt. 8, p. 5) in which a second fan (outlet fan, fig. 2, pt. 8, p. 5) is accommodated;
an introduction grill provided at a lower side of the fan housing (the grill at the bottom of the housing of fan assembly 8, seen in fig. 2), the introduction grill being configured to guide air discharged through the air cleaning module to the fan housing (as seen by the fluid flow arrows in fig. 2);
a discharge grill provided at an upper side of the fan housing (protective cover, fig. 2, pt. 15, p. 5), the discharge grill being configured to form a discharge portion through which air passing through the second fan is discharged (as seen by the fluid flow arrows in fig. 2);
a display provided at an upper surface of the circulator, the display being provided at a center of the discharge grill (while Sun does not disclose this feature, it would have been obvious to provide a display on the protective cover 15 because 2, wherein the display comprises a display screen to display operation information of the air cleaner (the screen on Garfield’s control panel 280, Garfield, fig. 6, [0075]), the display screen being movable with the fan housing and the discharge grill when the circulator moves (as the control panel 280 would be in the middle of Sun’s protective cover 15 and therefore would move with the protective cover 15);
a guide main body provided on a top portion of the air cleaning module and configured to support sliding the circulator (it would have been obvious to use Jung’s rotation unit 350’, which includes drive gear 363a and output gear 363b, to automatically rotate Sun’s fan assembly 8, Jung, fig. 12, [0160]; with this modification, Jung’s drive gear 363a would correspond to the “guide main body” because it would be attached to the protective cover 16 of Sun’s base); and
a rotational guide member provided at a lower portion of the introduction grill, provided between the introduction grill and the guide main body, and configured to be rotatably connected to the guide main body (Jung’s output gear 363b would correspond 3, wherein the circulator slides up and down along with the rotation guide between a laying down state (the position seen in Sun, fig. 2) and a standing state (the position seen in Sun, fig. 1), and wherein when the circulator is in the laying down state, the display screen is directed in an upward direction of the air cleaner (as seen in Sun, fig. 2), and when the circulator is in the standing state, the display screen is directed in a lateral direction of the air cleaner (as seen in Sun, fig. 1).”

    PNG
    media_image1.png
    1030
    637
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    737
    539
    media_image2.png
    Greyscale

Regarding claim 3, Sun teaches the limitations of the claim:
“The air cleaner according to claim 1, wherein the discharge grill includes:
a grill outer wall (the outer wall of the grill of the protective cover 15, seen in figs. 1 and 2); and
a grill inner wall provided at an inside of the grill outer wall (the inner wall of the grill of the protective cover 15, seen in figs. 1 and); and
a plurality of grill portions that extends from the grill outer wall to the grill inner wall (the grill portions of the protective cover 15, seen in fig. 1), spaces between the plurality of grill portions being configured to form the discharge (as seen in fig. 1).”
Regarding claim 4, Sun in view of Garfield teaches the limitations of the claim:
“The air cleaner according to claim 1, wherein the discharge grill includes:
a depression provided at a center portion of the discharge grill to support the display (when Garfield’s control panel 280 is used with Sun, the control panel 280 would be placed in the middle of the protective cover 15, it would have been obvious to create a depression in the middle of the protective cover 15 in order to accommodate the electronics of the control panel 280).”
Claim 5 requires that for the air cleaner of claim 1, the display includes a display PCB provided with an illumination source and a reflector provided at an upper side of the display PCB, wherein the reflector concentrates light irradiated from the illumination source on the display screen and includes a reflector film.  Claim 6 requires that for the air cleaner of claim 6, the illumination source includes a first illumination source that displays the operation information of the air cleaner and at least one second illumination source that displays a rim of the display screen.  Claim 7 requires that for the air cleaner of claim 6, the display PCB includes a board main body, and the board main body includes a main body front surface on which the first illumination source is provided and a main body rear surface on which the at least one second illumination source is provided.  Claim 8 requires that for the device of claim 7, the at least one second illumination source includes a plurality of second illumination sources, and the plurality of second illumination sources is arranged along a rim of the main body rear surface.  Claim 9 requires that for the device of claim 6, the display further includes: a diffusing plate that surrounds the display PCB, wherein the diffusing plate is configured 
The combination of Sun and Garfield does not disclose all of these limitations.  However, Kim discloses a control panel 101 that is beneficial because it comprises a touch screen to allow a user to control the operation of an air conditioner 10.  Kim at fig. 1, [0026].  It would have been obvious to use Kim’s control panel 101 as the control panel provided in the middle of Sun’s protective cover 15 in order to provide this benefit.  This control panel 101 teaches all of the limitations of claims 5–9:
Claim 5:  the display includes a display PCB (PCB, fig. 3, pt. 113, [0044]) provided with an illumination source (light emitting device fig. 3, pt. 115, [0045]) and a reflector provided at an upper side of the display PCB (reflector, fig. 3, pt. 117, [0045]), wherein the reflector concentrates light irradiated from the illumination source on the display screen ([0045]) and includes a reflector film (film, fig. 3, pt. 120, [0045]).  
Claim 6:  the illumination source includes a first illumination source that displays the operation information of the air cleaner (one of the light emitting devices, fig. 3, pt. 115, [0045]) and at least one second illumination source that displays a rim of the display screen (the light emitting device that illuminates the rim seen in fig. 2, pt. 156a, [0037]).  
Claim 7:  the display PCB includes a board main body (the main body of PCB 113, seen in fig. 3), and the board main body includes a main body front surface on which the first illumination source is provided (the front surface of PCB 113) and a main body rear surface on which the at least one second illumination source is provided (it 
Claim 8:  the at least one second illumination source includes a plurality of second illumination sources (it would have been obvious for the second illumination source to comprise a plurality of illumination sources because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, MPEP 2144.04(VI)(B)), and the plurality of second illumination sources is arranged along a rim of the main body rear surface (as these illumination sources would be provided to illuminate the rim 156a).  
Claim 9:  the display further includes: a diffusing plate that surrounds the display PCB (lattice, fig. 4, pt. 123, [0050]), wherein the diffusing plate is configured to diffuse light irradiated from the at least one second illumination source to form a rim of the display screen ([0051]).
Claim 10 requires that for the device of claim 9, the diffusing plate is made from an acrylic material.  It would have been obvious to manufacture the lattice 123 from an acrylic material because Donovan teaches that acrylic is a suitable material for manufacturing a visual display of a control unit.  Donovan at [0021]; MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a skilled artisan).
Regarding claim 11, Kim’s control panel 101 teaches the limitations of the claim:
“The air cleaner according to claim 9, wherein the display further includes:
a display cover coupled to the reflector to support the display PCB, the display cover including a cover hole having a shape corresponding to the reflector rim (front panel, fig. 3, pt. 20, [0026]); and
a cover film provided at an upper side of the display cover, wherein the cover film is made of a translucent material, which includes a material selected from the group consisting of an acrylic and polymethyl methacrylate (PMMA) resin (it would have been obvious for the front panel 20 to be made from acrylic because Donovan teaches that this material Is suitable for manufacturing a display of a control panel, [0021]).”
Regarding claim 28, Sun in view of Jung teaches the limitations of the claim:
“The air cleaner according to claim 1, further comprising:
a second gear provided at the guide main body (as Jung’s gear 363a corresponds to the “guide main body”, as explained in the rejection of claim 1 above, Jung, fig. 12, [0160]);
a second rack provided at a bottom of the rotational guide member, the second rack communicating with the second gear (the teeth at the bottom of gear 363b correspond to the “second rack” these teeth communicate with gear 363a as seen in Jung fig. 12, at least when they rotate to engage with gear 363a).”
Regarding claim 29, Sun in view of Jung teaches the limitations of the claim:
“The air cleaner according to claim 1, further including:
a fixing guide provided below the rotation guide member (Jung’s shaft 350a that is below the upper surface of rotational guide member 363b, Jung, fig. 12, [01060]), the fixing guide having a guide surface which is rounded upward (it would have been obvious for this shaft 350a to be round instead of square because Sun teaches that 
a guide bearing provided at the guide surface, the guide bearing being in contact with the rotational guide member (the portion of shaft 350a that contacts rotational guide member 363b corresponds to the “guide bearing,” Jung, fig. 12, [0160]).”
Allowable Subject Matter
Claims 21–26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowable over Sun.  Claim 21 requires that for the air cleaner of claim 1, the guide main body is provided at a bottom of the introduction grill and includes a rotational shaft supported by the air cleaning module, wherein the guide main body is configured to rotate in a lateral direction with respect to the rotational shaft when the circulator rotates in a lateral direction.
Sun in view of Jung discloses that the guide main body (Jung’s drive gear 363a) includes a rotational shaft (motor shaft 362) supported by the air cleaning module (as Jung’s motor 361 would be supported by Sun’s protective cover 16), while the guide main body 363a is configured to rotate in a lateral direction with respect to the rotational shaft 362 when the circulator (Sun’s fan assembly 8) rotates in a lateral direction.
However, this combination differs from claim 1 because the guide main body 363a would not be provided at “a bottom” of Sun’s introduction grill (the grill at the 
Claims 22–26 are allowable because they depend from claim 21.
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejection over claim 1 in light of the amendments.
Prior Art Rejections
The issue regarding claim 1 is whether Sun in view of Jung and Garfield teaches “a rotational guide member provided at a lower portion of the introduction grill, provided between the introduction grill and the guide main body,” as required by the claim.
The Applicant argues that Sun does not provide this feature, asserting that Sun’s shaft 7 corresponds to the “rotational guide member” but is formed on an outer side of fan assembly 8 at an upper portion of fan assembly 8.  Applicant Rem. dated Dec. 02, 2020 (“Applicant Rem.”) 10.  Therefore, Applicant argues that the rotational shaft 7 is not provided at a lower portion of the air discharge fan assembly 8, provided between a bottom of fan assembly 9 and a guide body.  Id.  The Applicant further argues that Jung fails to cure these deficiencies because gear 363b, rotation shaft 350a, and gear 363a are coupled to an outer surface of rotation unit 350 to rotate the rotation unit.  Id. at 11.  As such, Applicant argues that there is no disclosure or suggestion to provide gear 363b, rotation shaft 350a and gear 363a at a lower side of rotation unit 350.  Id. at 11.  
The Examiner respectfully disagrees.  As noted above, Jung’s rotation unit 350 replaces Sun’s shaft 7, to be the mechanism that rotates Sun’s fan assembly 8.  
The bottom of Sun’s fan assembly 8 corresponds to the “introduction grill,” Jung’s drive gear 363a corresponds to the “guide main body” and the output gear 363b corresponds to the “rotational guide member.”   Jung, fig. 12, [0160].  
The rotational guide member 363b would be located on the introduction grill, while the guide main body 363a would be located above the introduction grill, similar to the configuration seen in Jung’s fig. 12.  It would have been obvious for the rotational guide member 363b to be provided at a lower portion of the introduction grill depending on the desired location and/or size of the rotational guide member 363b (e.g., if the rotational guide member 363b is a large gear, then part of it will extend to the lower portion of the introduction grill).  As such, the rotational guide member 363b would be provided at a lower portion of the introduction grill and would be provided between the introduction grill and the guide main body 363a (as the guide member 363a would be above the introduction grill and attached to the rotational guide member 363b).

    PNG
    media_image3.png
    1116
    1224
    media_image3.png
    Greyscale

The Applicant also argues that with the structure of Sun, when the fan assembly 8 is in a laying down status, a gap is formed between a top of body 2 and a lower portion of fan assembly 8 by as much as half diameter of a rotating orbit.  Applicant Rem. 10.  Due to this gap, air discharged through body 2 is not readily introduced into air discharge fan assembly 8 and is leaked to outside of air discharge fan assembly 8, while accidents could happen in a case in which a hand of a user or foreign substances is introduced into body 2.  Id.  Therefore unlike the claimed features, Sun does not disclose or suggest any structural solution for minimizing the gap between the fan assembly 8 and body 2 when the discharge fan assembly 8 is in a laying down position with respect to body 2.  Id.  However, the Applicant argues that assuming a person skilled in the art formed a circular arc-shaped space considering the rotating orbit of fan Id. at 11.
These arguments do not relate to the structural arrangement of the claimed invention because the Applicant does not argue any limitations that are not taught by the prior art.  Therefore, these arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner is relying on the original version of Sun for the drawings and a machine translation of Sun for the text.  The original version of Sun is contained in the record as the 9-page Foreign Reference dated 05/15/2019.  The machine translation of Sun is the 6-page Foreign Reference dated 08/16/2019.
        2 Note that while Garfield shows the control panel 280 being located on the fuselage of the air purifier 200, it would have been a routine engineering choice to place the control panel 280 in the middle of Sun’s protective cover 15 because arranging the elements in this manner would allow a user to access the control panel 280 without bending over (as in Garfield the control panel 280 is at the top of the air purifier 200).  MPEP 2144.04, VI, C (rearrangement of parts within the ambit of a skilled artisan).  Additionally, it would have been obvious to try placing Garfield’s controller 280 in the middle of Sun’s protective cover 15.  MPEP 2143, I, E.  A combination is obvious to try when there is a recognized design or market need in the art with a finite number of identified, predictable solutions to the problem and a skilled artisan could have pursued the known potential solutions with a reasonable expectation of success.  Id.  Here, there is a known need to provide a controller with an air purifier in order to control its operation.  See Garfield, fig. 6, [0070].  When using a controller with Sun, there are a finite number of locations onto which the controller would fit because the controller could either be placed on the fuselage or on the top of the device so that it would be accessible for a user.  A skilled artisan would have a reasonable expectation that the controller would be functional if it was placed in the middle of the protective cover 15 because the middle of the cover 15 has a solid place that could accommodate a controller and the controller could be accessed by a user in this location.  
        3 With the modification of Sun, Sun’s shaft 7 would replaced by Jung’s rotation unit 350’.  As such, output gear 363b would be located on the grill at the bottom of Suns fan assembly 8 (i.e., the “introduction grill”).  This output gear 363b could be located or extend to a lower portion of this introduction grill depending on the desired location and size of the output gear 363b.  This output gear 363b would be between Jung’s drive gear 363a and Sun’s introduction grill because the output gear 363b would be attached to the introduction grill while being in contact with drive gear 363a to receive power from motor 361.  As such, the output gear 363b (i.e., the “rotational guide unit”) would be provided “at a lower portion of the introduction grill (i.e., lower portion of the grill at the bottom of fan assembly 8), and provided between the introduction grill and the guide main body (i.e., drive gear 363a)” as required by claim 1.